DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the rejections of the claims under 35 U.S.C. 103 over Watanabe (JP 2018-192520), Takauchi (EP 1769882) (formerly cited as KR 2007-0035996) and Shimamoto (KR 2012-0060751) have been fully considered but are not persuasive.
Applicant makes the following arguments:
A) The claimed relationship 28 × Mn / (390 × C +2370 × V) ≥ 0.82 is required to achieve excellent strength, toughness, SR crack resistance and weldability. The prior art discloses a composition for a welding wire whose Mn, C and V contents overlap with the claimed relationship, creating a prima facie case of obviousness. See MPEP 2144.05 I. Furthermore, the effect of the three elements in the claimed relationship (Mn, C and V) on the properties identified by Applicant is recognized by the prior art. Takauchi, for example, recognizes that Mn affects strength and toughness (¶ 34), and that C and Mn affect cracking (¶ 32-34). Shimamoto recognizes that C and Mn affect strength, toughness and cracking (¶ 40, 44). Watanabe also recognizes that C, Mn and V affect strength, toughness and cracking (p. 7, ¶ 4-6; p. 8, ¶ 4). Accordingly, the prior art recognizes that the amounts of these elements and their effect on properties such as strength and toughness is expected, and therefore, the amounts of these elements are result effective variables. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to determine the optimal amounts of these elements within the ranges disclosed by the prior art via routine optimization. See MPEP 2144.05 II. Applicant has not established that the claimed range is critical or achieves unexpected results, which would rebut the prima facie case of obviousness. Therefore, the rejection is maintained.
B) The claimed relationship 0.018 × TiO2 × Mg + 2 × (Nb + V) ≤ 0.09 is required to achieve superior SR crack resistance. This argument is not persuasive. Comparative Ex. 22 has a value of 0.10 and exhibits “Good” SR crack resistance (see Tables 2 and 4). Ex. 11 has a value of 0.12 and exhibits “Good” SR crack resistance= (see Tables 1 and 4). The data therefore do not support Applicant’s argument that a value of ≤ 0.09 is required to obtain good SR crack resistance. Furthermore, the prior art discloses ranges for TiO2, Mg, Nb and V which overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The prior art also recognizes the effect of Mg on crack resistance (see Shimamoto, ¶ 74). Accordingly, the prior art recognizes that at least one of the elements in the identified relationship has an effect on properties such as crack resistance, and therefore, the amount of this element is a result effective variable. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to determine the optimal amounts of this element within the ranges disclosed by the prior art via routine optimization. See MPEP 2144.05 II. Applicant has not established that the claimed range is critical or achieves unexpected results, which would rebut the prima facie case of obviousness. Therefore, the rejection is maintained.
C) Applicant argues the cited prior art do not teach selecting a content of B to be 8 ppm or less. Watanabe teaches B ≤ 0.0200% (p. 8, ¶ 5) and Takauchi does not mention B is present. This argument is persuasive only as to Shimamoto.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2018-192520).
Regarding claims 1 and 18-19, Watanabe teaches a flux-cored wire for gas shielded arc welding (¶ 1). The composition of this wire is as follows, compared to the composition of claim 1, in mass percent:

Claim 1
Watanabe
Fe
≥78%
Balance
TiO2
4%-13%
2.5%-8.5% (p. 6, ¶ 2)
Mn
1.0%-2.4% (claim 18: 1.7%-2.3%)
0.4%-3.5%, pref. 1.0%-3.2% (p. 7, ¶ 6)
Cr
1.1%-3.0%
0.30%-13.00% (p. 7, ¶ 9)
Mo
0.2%-1.2%
0.10%-2.50%, pref. 0.50%-2.00% (p. 8, ¶ 2)
Si
0.1%-0.8%
0.05%-2.00%, pref. 0.21%-1.40% (p. 7, ¶ 5)
Mg
0.1%-1.0%
≤0.80% (p. 8, ¶ 7)
F
0.05%-0.25%
0.11%-2.0% (p. 4, ¶ 3)
C
0.01%-0.10%
0.003%-0.150%, pref. 0.015%-0.090% (p. 7, ¶ 4)
V
0.003%-0.020%
<0.50% (p. 8, ¶ 4)
Nb
0.003%-0.020%
<0.50% (p. 8, ¶ 4)
B
<100 ppm (claim 19: ≤ 8ppm)
≤0.0200% (p. 8, ¶ 5)
28 × Mn / (390 × C + 2370 × V)
≥0.82
0.022-15.32
0.018 × TiO2 × Mg + 2 × (Nb + V)
≤0.09
0-2.12


The composition of Watanabe therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Watanabe teaches elements such as P and S are present in an amount of 0.020% or less (p. 7, ¶ 7-8). This lies within the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 4 and 7, Watanabe teaches the wire contains metal fluorides, such as those of NaF or K2ZrF6 (p. 4, ¶ 7). Given a fluoride content of 0.11%-2.0% (p. 4, ¶ 3), this corresponds to a Na content of about 0.13%-2.44%. This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-15, Watanabe teaches TiO2 is present in the wire in an amount of 2.5%-8.5% (p. 6, ¶ 2). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1, 3-4, 7, 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takauchi et al. (EP 1769882) (formerly cited as KR 2007-0035996).
Regarding claims 1 and 18-19, Takauchi teaches a flux-cored wire for gas shielded arc welding (¶ 1). The composition of this wire is as follows, compared to the composition of claim 1, in mass percent:

Claim 1
Takauchi
Fe
≥78%
85%-95% (¶ 45)
TiO2
4%-13%
4%-8%, pref. 4.5%-7.5% (¶ 19) 
Mn
1.0%-2.4% (claim 18: 1.7%-2.3%)
0.5%-3.0%, pref. 0.8%-2.5% (¶ 34)
Cr
1.1%-3.0%
≤2.50% (¶ 37)
Mo
0.2%-1.2%
≤2.00% (¶ 38)
Si
0.1%-0.8%
0.2%-1.00%, pref. 0.25%-0.80% (¶ 35)
Mg
0.1%-1.0%
≤1.50% (¶ 44)
F
0.05%-0.25%
0.04%-0.80% (¶ 19-20)
C
0.01%-0.10%
0.007%-0.15%, pref. 0.03%-0.10% (¶ 29)
V
0.003%-0.020%
≤0.05% (¶ 46)
Nb
0.003%-0.020%
≤0.05% (¶ 46)
B
<100 ppm (claim 19: ≤ 8ppm)
-
28 × Mn / (390 × C + 2370 × V)
≥0.82
0.142-5.983
0.018 × TiO2 × Mg + 2 × (Nb + V)
≤0.09
0-0.4


The composition of Takauchi therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Takauchi teaches elements such as P and S are inevitable impurities present in amounts of 0.03% or less (¶ 46). and therefore, one of ordinary skill in the art would seek to limit their inclusion to as close to 0% as possible. This lies within the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 4 and 7, Takauchi teaches the fluorine equivalence of an alkali metal fluoride is 0.02%-0.40% (¶ 9), and gives an example of NaF (¶ 10). This corresponds to a Na content of 0.02%-0.48%. This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-15, Takauchi teaches TiO2 is preferably present in the wire in an amount of 4.5%-7.5% (¶ 19). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1, 3-4, 7, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (KR 2012-0060751).
Regarding claims 1 and 18, Shimamoto teaches a flux-cored wire for gas shielded arc welding (¶ 1). The composition of this wire is as follows, compared to the composition of claim 1, in mass percent:

Claim 1
Shimamoto
Fe
≥78%
Balance (¶ 69)
TiO2
4%-13%
1.0%%-8.0%, pref. 3.0%-8.0% (¶ 47-48)
Mn
1.0%-2.4% (claim 18: 1.7%-2.3%)
1.7%-4.0% (¶ 43-44)
Cr
1.1%-3.0%
≤2.0% (¶ 71)
Mo
0.2%-1.2%
0.1%-2.0% (¶ 83-85)
Si
0.1%-0.8%
0.10%-1.45%, pref. 0.10%-1.00% (¶ 41-42)
Mg
0.1%-1.0%
0.01%-2.0%, pref. 0.3%-1.0% (¶ 75-76)
F
0.05%-0.25%
≤0.40% based on Si present as K2SiF6 (¶ 41-42)
C
0.01%-0.10%
0.02%-0.08% (¶ 39-40)
V
0.003%-0.020%
≤0.1% (¶ 71)
Nb
0.003%-0.020%
≤0.1% (¶ 71)
B
<100 ppm
0.003%-0.02% (¶ 53-54)
28 × Mn / (390 × C + 2370 × V)
≥0.82
0.10-8.61
0.018 × TiO2 × Mg + 2 × (Nb + V)
≤0.09
0.016-0.54


The composition of Shimamoto therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Shimamoto teaches elements such as P and S are inevitable impurities present in amounts of 0.05% or less (¶ 71) and N is present 0.010%-0.035% (¶ 55). This lies within the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 4 and 7, Shimamoto teaches 0.1%-1.0% Si is present, and Si can be present in the form of K2SiF6 (¶ 42). The corresponding amount of K would be a maximum of 0.27%. This lies within the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-15, Shimamoto teaches TiO2 is preferably present in the wire in an amount of 3.0%-8.0% (¶ 19). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784